In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-17-00153-CV
                             ________________________


                               JOE BUSBY, APPELLANT

                                           V.

    ALDERSON ENTERPRISES LTD, INC. AND DENNIS JOHNSON, APPELLEES



                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2016-522,461; Honorable William C. Sowder, Presiding


                                      July 18, 2017

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is an unopposed motion to dismiss filed by Appellant,

Joe Busby. Without passing on the merits of the appeal, Busby’s motion is granted and

the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). As the motion does not

indicate an agreement of the parties regarding the allocation of costs, all costs on

appeal shall be taxed against Busby. Id. at 42.1(d). Having dismissed this appeal at
Busby’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                               Per Curiam




                                           2